NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             02-JUL-2020
                                             09:26 AM

                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                 SHAWNDEL HUNTER, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                         HONOLULU DIVISION
                     (CASE NO. 1DTA-18-03680)

                ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:     Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon consideration of Defendant-Appellant Shawndel
Hunter's (Hunter) June 26, 2020 "Motion for [Hawai#i Rules of
Appellate Procedure (HRAP)] Rule 42(b) Dismissal of Appeal," the
papers in support, and the record, it appears that Hunter seeks
to dismiss the appeal under HRAP Rule 42(b), and attached to the
motion is Hunter's declaration showing he understands the
consequences of voluntary dismissal, consistent with HRAP
Rule 42(c).
            Therefore, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed.
            DATED:   Honolulu, Hawai#i, July 2, 2020.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Katherine G. Leonard
                                     Associate Judge

                                     /s/ Clyde J. Wadsworth
                                     Associate Judge